 



AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Employment Agreement, dated as of April 6, 2018 (the
“Amendment”), by and between Maria I. Mitrani (the “Executive”) and Biotech
Products Services and Research, Inc., a Nevada corporation (the “Company” and
together with the Executive, the “Parties”, and each, a “Party”).

 

WHEREAS, the Parties have entered into that certain Employment Agreement, dated
as of November 4, 2016 (the “Employment Agreement”);

 

WHEREAS, the Employment Agreement was amended pursuant to Amendment No. 1, dated
March 8, 2017;

 

WHEREAS, the Parties hereto desire to again amend the Employment Agreement
pursuant to this Amendment on the terms and subject to the conditions set forth
herein;

 

WHEREAS, pursuant to Section 18 of the Employment Agreement, the amendment
contemplated by the Parties must be contained in a written agreement signed by
each Party.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Employment Agreement.

 

2. Amendments to the Employment Agreement. As of the Effective Date (defined
below), the Employment Agreement, as amended, is hereby further amended or
modified as follows:

 

(a) Section 4.4(a) of the Employment Agreement shall be replaced in its entirety
by the following:

 

(i) In consideration for services previously provided by the Executive to the
Company and as incentive to enter into this Agreement, on the Effective Date,
the Company will issue the Executive a warrant to purchase, on a cashless basis,
Ten Million (10,000,000) shares of common stock of the Company at an exercise
price equal to the closing price of BPSR stock on the Effective Date,
exercisable from the date of issuance until the tenth (10th) anniversary of the
date of issuance (“Warrant”).

 

 

 

 

(ii) Notwithstanding any provision contained in this Agreement, in the event of
an occurrence of a Change in Control (as defined in Section 5.4(c)) or
termination of the Agreement pursuant to Section 5.2 and/or Section 5.3, the
exercise price for all outstanding warrants granted to Executive to purchase
common stock of the Company during the term of this Agreement shall be reduced
to $0.001 per share.

 

Section 5.4(b) of the Employment Agreement shall be replaced in its entirety by
the following:

 

all outstanding unvested stock options and warrants granted to the Executive
during the Employment Term shall become fully vested and exercisable for the
remainder of their full term and the exercise price of any such options and
warrants shall be reduced to par value ($0.001) per share;

 

3. Date of Effectiveness; Limited Effect. This Amendment will be deemed
effective as of the date first written above, subject to the approval of the
Board of Directors of the Company (the “Effective Date”). Except as expressly
provided in this Amendment, all of the terms and provisions of the Employment
Agreement are and will remain in full force and effect and are hereby ratified
and confirmed by the Parties. Without limiting the generality of the foregoing,
the amendments contained herein will not be construed as an amendment to or
waiver of any other provision of the Employment Agreement or as a waiver of or
consent to any further or future action on the part of either Party that would
require the waiver or consent of the other Party. On and after the Effective
Date, each reference in the Employment Agreement to “this Agreement,” “the
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference to the Employment Agreement in any other agreements, documents or
instruments executed and delivered pursuant to, or in connection with, the
Employment Agreement, will mean and be a reference to the Employment Agreement
as amended by this Amendment.

 

4. Miscellaneous.

 

(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of Florida, without regard to the conflict of laws provisions of such
State.

 

(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

 



 2

 

 

(c) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

 

(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

 

(e) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

SIGNATIRE PAGE FOLLOWS

 

 3

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

  COMPANY:       BIOTECH PRODUCTS SERVICES AND RESEARCH, INC.         By /s/
Albert Mitrani   Name: Albert Mitrani   Title: CEO and President

 

  EXECUTIVE:         By /s/ Maria I. Mitrani   Name: Maria I. Mitrani

 

 4

 

 